COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Frazer Transport, Inc. v. Transafe, Inc.

Appellate case number:    01-16-00824-CV

Trial court case number: 1056891

Trial court:              County Civil Court at Law No. 1 of Harris County

       Appellant, Frazer Transport, Inc., has filed a motion to strike the brief filed by appellee,
Transafe Inc. Based on the certificate of conference in Frazer’s motion, we understand that
Transafe opposes the motion.
         We grant Frazer’s motion in part. The statement of facts in a brief must be supported by
record references. TEX. R. APP. P. 38.1(g). The first two paragraphs of appellee’s statement of
facts on pages 2-3 of appellee’s brief contain no references to the record and are not in
compliance with Rule 38.1. Accordingly, we grant Frazer’s motion and strike Transafe’s brief
for failure to comply with Rule 38.1.
        Transafe’s amended appellee’s brief, containing revisions only to the first two paragraphs
in the statement of facts, is due on or before March 10, 2017.
       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: March 7, 2017